COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Eagle Oil & Gas CO. and Eagle Wes-Tex, L.P. v. Shale Exploration,
                          LLC

Appellate case number:    01-15-00888-CV

Trial court case number: 2012-25694

Trial court:              152nd District Court of Harris County

        Appellants have requested a clarification of the briefing schedule in this case. Appellants’
amended brief is due on or before February 17, 2017. Appellee’s brief is due 30 days after the
filing of appellants’ amended brief. Appellants’ request for oral argument will be decided when
the case is set for submission.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                               Acting individually

Date: January 25, 2017